Citation Nr: 0405786	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  97-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to an initial evaluation higher than 10 
percent for the residuals of a fracture of the left ankle.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had approximately 20 years of active military 
service, with his last period of service from November 1987 
to August 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In August 1999 and May 2003, the Board remanded 
the above issues to the RO for additional action.  The case 
has been returned to the Board for further consideration.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in January 1999.  A transcript of the 
hearing testimony has been associated with the claims file.

The issue of entitlement to service connection for 
hypercholesterolemia is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran was diagnosed with right knee patellofemoral 
syndrome in service, and symptoms of a right knee disorder 
have continued following service.

2.  The veteran's residuals of the left ankle fracture 
include moderate to marked limitation of motion, intermittent 
swelling, and subjective complaints of painful motion, 
resulting in at least a moderate level of functional loss.



CONCLUSIONS OF LAW

1.  The veteran incurred right knee patellofemoral syndrome 
as a result of his military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

2.  The criteria for a 20 percent disability rating, but no 
higher, for residuals of left ankle fracture are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service connection claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The veteran's service medical records show several complaints 
concerning the right knee.  In April 1992, he complained of 
persistent right knee pain.  The assessment was possible 
medial meniscus tear, possible bursitis, and inflammation of 
the medialis oblique insertion.  In January 1993, he 
complained of right knee pain.  The assessment was right knee 
pain and Baker's cyst.  A February 1993 consultation shows an 
assessment of patellofemoral syndrome.  The veteran underwent 
a retirement examination in July 1995.  He complained of a 
trick or locked knee.  The physician's comments noted 
patellofemoral syndrome/degenerative joint disease, although 
the clinical evaluation of the lower extremities was normal.  

The veteran has continued to intermittently complain of right 
knee symptomatology since his retirement from service.  Upon 
VA examination in January 1997, the diagnosis was right knee 
arthralgia, slightly disabling.  X-ray showed normal right 
knee except a small benign osteocartilaginous exostosis.  A 
July 1997 record from Whiteman Air Force Base shows the 
veteran complained of knee pain.  A February 1998 record from 
Whiteman Air Force Base shows continued complaints of right 
knee pain, findings of severe crepitance, and diagnosis of 
significant meniscal damage in the past.  The examiner noted 
the veteran's history as a paratrooper.  A May 1999 VA 
clinical record shows there was crepitus of the knees and an 
assessment of degenerative joint disease of the knees.  A 
July 2001 VA clinical record shows there was crepitus of the 
knees with an assessment of degenerative joint disease of the 
knees.  

This claim was initially denied as the RO determined there 
was no evidence of an actual knee injury during service.  
Regardless, diagnoses of right knee patellofemoral syndrome 
were rendered on more than one occasion during service, to 
include upon separation examination.  The claim was later 
denied as the RO determined there was no actual evidence of a 
right knee disability after service.  There have, however, 
been diagnoses of degenerative joint disease which, although 
not corroborated by any x-ray evidence in the record, are 
also not refuted by any x-ray evidence.  Although the 1997 x-
rays were normal, the diagnoses of degenerative joint disease 
were rendered subsequently in 1999 and 2001.  Moreover, there 
have consistently been findings of crepitus in the knee which 
is a possible indicator of disease.  See 38 C.F.R. § 4.59 
(2003).  The February 1998 record noted above diagnosed 
significant meniscal damage based on findings of severe 
crepitus.  


It is clear the veteran has had continuity of symptomatology 
concerning the right knee since his retirement from service.  
Since the veteran was diagnosed with right patellofemoral 
syndrome while in service and symptoms of a right knee 
disorder continued following service, which are supported by 
at least some objective findings such as crepitus, the Board 
concludes a right knee disability was incurred in service.  
38 C.F.R. § 3.303 (2003).  Since the in-service diagnosis was 
patellofemoral syndrome, that is the condition for which 
service connection will be awarded.

B. Increased rating claim

The veteran contends, in essence, that his ankle disability 
is more severe than reflected by the disability rating 
assigned.

In a rating decision in March 1997, service connection for 
the residuals of a fracture of the left ankle was granted 
with a noncompensable disability rating assigned.  A July 
2000 rating decision increased the disability rating to 10 
percent effective from the original date of service 
connection.  Since less than the full benefit available for a 
left ankle disability was granted, the issue concerning the 
evaluation of the left ankle remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

This appeal is from the initial ratings assigned to 
disabilities upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

In this case, there is no diagnostic code specific to 
residuals of an ankle fracture.  For this reason, the 
veteran's service-connected disability is rated by analogy 
under Diagnostic Code 5271 for limited ankle motion.  The 
Board will consider whether a higher rating can be granted 
under this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  The assigned 10 percent disability rating 
under Diagnostic Code 5271 requires moderate limited motion 
of the ankle.  The next higher rating of 20 percent, which is 
also the maximum evaluation available under Diagnostic Code 
5271, requires marked limited motion of the ankle.  The words 
"moderate" and "marked" are not defined in the VA Schedule 
for Rating Disabilities.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  

The veteran received a VA examination in January 1997.  He 
complained of occasional tenderness of the ankle particularly 
in cold weather.  The gait was normal.  A July 1997 record 
from Whiteman Air Force Base shows the veteran indicated his 
left ankle felt sore.  A May 1999 VA clinical record shows 
the veteran reported his left ankle was sore and there was 
swelling.  The veteran received a VA examination in January 
2000.  He complained of constant pain, stiffness, locking up, 
fatigability, lack of endurance, and periods of flare up with 
increased symptoms.  He reported that the flare ups occurred 
about 10 days per month.  Dorsiflexion was to 5 degrees and 
plantar flexion was to 40 degrees.  Inversion was to 20 
degrees and eversion was to 10 degrees.  There was mild bony 
deformity noted.  There was also mild pain at the end points 
of motion.  X-ray showed normal alignment of the bony 
structures with no erosive changes.  The diagnosis included 
left ankle fracture in 1987 with residual limited motion and 
symptoms.  The examiner was unable to determine the 
additional limitations in degrees during periods of flare up.  
A July 2001 VA clinical record shows the left ankle was 
slightly swollen and provided an assessment of left ankle 
arthralgia.

The dorsiflexion shown in January 2000 VA examination was 
less than half of the normal dorsiflexion of 20 degrees.  
38 C.F.R. § 4.71, Plate II.  However, plantar flexion was 
only 5 degrees short of the normal 45 degrees.  Id.  
Accordingly, dorsiflexion was moderately to markedly limited 
with plantar flexion being at most mildly limited.  However, 
the VA examiner in 2000 also commented that the veteran's 
range of ankle motion was limited in all respects, including 
inversion and eversion.  Since VA's regulations do not define 
normal range of motion for inversion and eversion, the Board 
is unable to determine the severity of the limitations shown 
in 2000.  This raises the question of whether there is any 
reasonable doubt as to the severity of the veteran's 
condition which should be resolved in his favor.  

Although it is not clear in this case that the range of 
motion findings, standing alone, would warrant a 20 percent 
rating, based on the fact that normal range of motion for 
inversion and eversion is not known, it is clear that a 20 
percent rating can be granted based on the veteran's 
complaints of functional loss, complaints which seem credible 
in light of notations in his 1999 and 2001 VA treatment 
records of evidence of ankle swelling.  The veteran complains 
of some level of constant pain that is not completely 
relieved by medication or rest.  Considering the nature of 
the initial injury and the surgical procedure the veteran 
endured, his complaints do not seem unreasonable.  The 
veteran reports needing to occasionally use a cane based on 
his ankle condition.  Resolving any reasonable doubt in the 
veteran's favor, the Board will grant him a 20 percent rating 
for his ankle disorder based on limitation of motion, painful 
motion, and functional loss.  Although the veteran could be 
assigned staged ratings pursuant to Fenderson, as discussed 
above, the Board concludes that this is not appropriate in 
this case.  

The Board has considered whether a rating higher than 20 
percent could be assigned under another Diagnostic Code.  A 
30 percent disability rating may be assigned under Diagnostic 
Code 5270 for ankylosis of the ankle with plantar flexion 
between 30 and 40 degrees or dorsiflexion between zero and 10 
degrees.  However, there is no medical evidence of ankylosis 
of the veteran's left ankle.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  Since the veteran has motion of the 
left ankle, albeit limited, he does not have ankylosis.  
Without ankylosis of the left ankle, the criteria for an 
increased disability rating under Diagnostic Code 5270 have 
not been met.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.

C.  Veterans Claims Assistance Act

Since the claim for hypercholesterolemia is being remanded 
for the reasons discussed below, the following discussion 
pertains only to the left ankle claim.  The claim for service 
connection for a right knee disability is being granted in 
full, so it is clear that sufficient evidence was developed 
with respect to this claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim and includes an enhanced duty to 
notify a claimant and his or her representative, if any, as 
to the information and evidence necessary to substantiate and 
complete a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  A September 1999 letter asked the 
veteran for information as to where he had been treated for 
the claimed conditions; he did not respond.  In March 2003, 
the Board sent a letter to the veteran, which explained the 
VCAA, asked him to submit certain information, and informed 
him of the elements needed to substantiate his claim for an 
increased evaluation.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
told the veteran to send VA copies of any evidence relevant 
to his claims that was in his possession.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. January 14, 2003).  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that after caselaw invalidated regulations 
allowing the Board to provide initial VCAA notification, as 
was done in this case, the veteran's case was remanded in May 
2003, and another letter was provided to him in June 2003 
telling him what was needed to substantiate these claims.  An 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Here, VCAA 
notice was sent years after the adjudication at issue, and 
the initial adjudication took place prior to enactment of the 
VCAA.  VA believes that Pelegrini is incorrect as it applies 
to cases where the initial rating decision was made prior to 
the enactment of the VCAA and is pursuing further judicial 
review on this matter.  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.   

As discussed in more detail above, this claim was initially 
adjudicated in 1997, and VCAA notification was first provided 
to the veteran in March 2003.  Because the VCAA notice in 
this case was not provided to him before the initial rating 
decision, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.   

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect this appeal to the Board.  In other 
words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
The prior actions of the veteran would be nullified by a 
strict reading of Pelegrini, and essentially place the 
appellant at the end of the line of cases waiting to be 
adjudicated.  This would be an absurd result, and as such it 
is not a reasonable construction of section 5103(a).  There 
is no statutory authority that renders the initial 
adjudication of the veteran's claims null and void because of 
lack of strict VCAA compliance, and there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.   

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")   

The veteran was not prejudiced because he does not, as the 
Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  As provided by 38 U.S.C. § 7104(a), all questions in 
a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-initial 
adjudication notice constitutes harmless error, especially 
since a RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first adjudication of 
the claim, the notice was provided prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  He was given 
ample time to respond.  The claimant was provided every 
opportunity to submit evidence, and he attended a hearing 
before a Veterans Law Judge.  After the VCAA letter was 
issued, the matter was reviewed and reconsidered in a 
subsequent 2003 SSOC.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under these circumstances, the record appears fully developed 
(as described below), and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and his 
VA treatment records have been obtained.  There are also some 
treatment records from Whiteman Air Force Base.  There is no 
basis for speculating that additional unobtained evidence 
exists that would be relevant to the claim being decided 
herein. 

With a claim for a higher rating, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The veteran was provided several VA examinations throughout 
the course of this appeal, most recently in January 2000.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's left ankle 
disorder since he was last examined.  The veteran has not 
reported receiving any treatment (other than at VA, which 
records were obtained), and there are no records suggesting 
an increase in disability has occurred as compared to the 
2000 VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  


ORDER

Entitlement to service connection for a right knee 
disability, diagnosed as patellofemoral syndrome, is granted.

Entitlement to a 20 percent evaluation for the residuals of a 
fracture of the left ankle is granted, subject to the laws 
and regulations governing payment of monetary benefits.


REMAND

At the time of the veteran's retirement examination, a serum 
specimen showed a triglyceride level of 296 mg/dL which was 
noted to be high.  However, no disability related to the 
elevated triglyceride level or any elevated levels of 
cholesterol was noted at any time in the service medical 
records or at discharge.  The veteran received a VA 
examination in January 1997.  Hypercholesterolemia was 
diagnosed and it was noted that it needed following.  No 
disability related to the hypercholesterolemia was 
identified.  Post-service VA records continue to note 
elevated cholesterol readings and show prescription of 
medication for hypercholesterolemia and discussions with the 
veteran concerning diet and exercise.  

A listing of VA visits shows treatment for 
hypercholesterolemia in November and December 2001, April 
2002, and January 2003.  However, the actual treatment notes 
from those visits are not associated with the claims file.  
There is also a listing indicating that the veteran underwent 
a cardiovascular stress test on December 11, 2001, but the 
results of that test are not included in the treatment 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
these records must be obtained.

Elevated cholesterol levels or hypercholesterolemia is an 
excess of cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary 792 (28th ed. 1994).  This is generally 
regarded as a laboratory test result only and not, in and of 
itself, a disability.  However, there are notations in the VA 
treatment records that the veteran has been treated for 
complaints of chest pain and a diagnosis of unspecified 
essential hypertension is shown in December 2001.  It is 
unclear from the record whether the veteran has, in fact, 
developed any cardiovascular disability that may be related 
to his hypercholesterolemia.  Therefore, additional medical 
opinion is needed.

Accordingly, this claim is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Kansas City 
for all treatment for 
hypercholesterolemia or cardiovascular-
related complaints/conditions from 1999 
to the present.  Ensure that the records 
obtained include treatment notes from 
visits in November and December 2001, 
April 2002, and January 2003, and the 
results of the cardiovascular stress test 
conducted on December 11, 2001.

Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA cardiovascular examination.  
Provide the claims file to the examiner 
for review.

The examiner should conduct any and all 
testing necessary to determine whether 
the veteran currently has any chronic 
cardiovascular disorders.  If any 
cardiovascular disorders are found and 
after reviewing the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current cardiovascular disorder 
is related to the veteran's military 
service, to include the in-service 
findings of elevated cholesterol.  The 
examiner should also state whether the 
veteran's hypercholesterolemia causes any 
disability or is merely a laboratory 
finding.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act have been 
completed, readjudicate the claim for 
service connection for 
hypercholesterolemia.  If any such action 
does not resolve this claim, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



